DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 03/11/21.  As directed by the amendment: claims 1 and 7 have been amended; and no claims have been added nor cancelled.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson (US 2014/0287129) in view of Dumm (6,276,264).   
With regard to claim 1, Hutcheson teaches a system comprising: a water input (380), a pump 
(320); a heater (10; para. 0067); a steam injector (34), the steam injector having a liquid connection (via water input (24) configured to inject steam into a processed liquid (para. [0082])); plumbing (390) connecting the water input (380), the pump (320), the heater (10; para. 0067), and the steam injector (34) in sequence.

Hutcheson also does not teach a controller having a temperature sensor input; a temperature set point input; and a pump output connected to the electrical input of the pump.
Dumm teaches a controller (control system 60 comprises a controller) having a temperature sensor input (via thermometer module (50)); a temperature set point input (predetermined temperature; col. 8 lines 33-35); and a pump output (pump (78) controlled by control system (60)) connected to the electrical input of the pump (78) (col. 6 line 60-col. 7 line 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hutcheson by employing the pump and pump control of Dumm in order to control operation of the system.
5.    Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson (US 2014/0287129) in view of Dumm (US 6,276,264) and further in view of Dumm (US 2005/0103213).
	With regard to claims 2 and 4, Hutcheson teaches a valve (322) located between the pump (320) and the heater (10; para. 0067) (Fig. 6). Hutcheson and Dumm’264 does not teach the use of a check valve. Dumm’213 teaches a batch pasteurizer comprising a check valve (10C) to supply water (para. 0089). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hutcheson in view of Dumm'264 by employing the check valve of Dumm in order to allow for control of fluid flowing through the system between the pump and the heater.
6.    	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson (US 2014/0287129) in view of Dumm (US 6,276,264) and Dumm (US 2005/0103213), and further in view of Broderick (8,141,477).
	With regard to claim 3, Hutcheson, Dumm’264 and Dumm’213 does not teach the check valve is located between the heater and the steam injector. Broderick teaches a mash/lauter tun system comprising a mash/lauter tun or vessel (20) in which it is known that steam can be passed through rotating tubes (col. 3 lines 10-16), heater (30, 200), and pump (170) in which valves (130 and .
7. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson (US 2014/0287129) in view of Dumm (US 6,276,264) and Dumm (US 2005/0103213), and further in view of O’Malley (US 3,232,211).
	With regard to claim 5, Hutcheson, Dumm’264 and Dumm’213 does not teach the water source being a water reservoir.    O’Malley teaches a brewing apparatus comprising water reservoir or mash water tank (14) (Fig. 1) in order to supply water to the brewing apparatus (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hutcheson in view of Dumm'264 and Dumm’213 by employing the water tank or reservoir of O’Malley in order to supply water to the brewing apparatus.
8.    Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson (US 2014/0287129) in view of Dumm (6,276,264) and further in view of Pilkington (US 2003/0153059).
	With regard to claim 6, Hutcheson and Dumm does not teach the type of pump. Pilkington teaches the production of potable alcohols comprising the use of peristaltic pumps (PI, P2) (Table 5.1). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hutcheson in view of Dumm'264 by employing the peristaltic pump of Pilkington to control operation of the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm (6,276,264) in view of Hutcheson (US 2014/0287129).   
With regard to claim 7, Dumm teaches a controller (60) comprising: a set point input (predetermined temperature, col. 8, ln. 33-35); a temperature measurement input (via thermometer module (50)); a pump output (pump (78)); a heater output (70); determine a current temperature of a 
Dumm does not teach explicitly teach in a single embodiment said controller being configured to: determine a target temperature from said set point input.   However, the citation does teach that “suitable controllers should have thermocouple inputs, plus at least two event-driven contacts which can be set or programmed to energize or deenergize based upon current temperature conditions”, col. 6, ln. 54-57) .   
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cited embodiment of Dumm to include functionality to allow for setting a specific temperature for the purpose of controlling the operation of the system to achieve a desired heating temperature.    
Dumm does not explicitly teach that the determination of a current temperature and the activating of the pump output and the heater output causes steam to be generated and injected in the processed liquid.    However, Hutcheson teaches : a water input (380), a pump (320); a heater (10; para. 0067); a steam injector (34), the steam injector having a liquid connection (via water input (24) configured to inject steam into a processed liquid (para. [0082])); plumbing (390) connecting the water input (380), the pump (320), the heater (10; para. 0067), and the steam injector (34).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dumm reference, such that the determination of a current temperature and the activating of the pump output and the heater output causes steam to be generated and injected in the processed liquid, as suggested and taught by Hutcheson, for the purpose of providing a temperature measurement and steam injection within a processed liquid to apply the invention within additional operational environments.   
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (6,276,264) in view of Dumm (6,276,264), and further in view of Jeon (US 7,856,875)
With regard to claim 8, Dumm teaches a controller (60) comprising: a set point input (predetermined temperature, col. 8, ln. 33-35); a temperature measurement input (via thermometer 
Dumm does not teach explicitly teach in a single embodiment said controller being configured to: determine a target temperature from said set point input.   However, the citation does teach that “suitable controllers should have thermocouple inputs, plus at least two event-driven contacts which can be set or programmed to energize or deenergize based upon current temperature conditions”, col. 6, ln. 54-57) .   
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cited embodiment of Dumm to include functionality to allow for setting a specific temperature for the purpose of controlling the operation of the system to achieve a desired heating temperature.    
Dumm does not teach determining an amount of water added to said processed liquid over a period of time, said amount of water being added primarily as steam.   However, Jeon teaches a controller 85, as shown in FIG. 2, is adapted to receive signals from the operating switches 15 a and the water level sensing unit 70, so as to control operations of the convection heater 16, magnetron 17, water supply pump 23, steam heater 50, and drain valve 92 (col. 7, ln. 53-58); and water introduced into the water level sensing chamber 32 is then supplied into the steam chamber 31 through the water flow path 47. The water supply pump 23 is adapted to stop operation thereof after the lapse of a predetermined time, to supply an appropriate amount of water into the steam container 40 (col. 8, ln. 7-12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cited embodiment of Dumm to include determining an amount of water added to said processed liquid over a period of time, said amount of water being added primarily as steam as suggested and taught by Jeon for the purpose of controlling the operation of the system to achieve a desired heating temperature via the generated steam.    


Response to Arguments
Applicant’s arguments filed 03/11/21 are addressed hereafter.   Applicant’s arguments focus on the Dumm citation with regard to the pump limitation; however, each of the independent claims utilize Hutcheson for its teachings related to its teachings related to the pump.   Namely Hutcheson explicitly teaches in FIGS. 1 & 6 a process fluid (example provided is a brewing cereal mash; para. [0082]) in which steam is injected in the cereal mash.
Applicant's arguments filed 09/19/20 were addressed previously; however, as they are considered relevant to the instant office action, they are reproduced hereafter.   It is asserted at pg. 5 of Applicant’s arguments that “Dumm only teaches – and tangentially at best – that steam can be used to heat water, not the liquid being processed, as required in the claims….”    The Applicant’s aforementioned contention is respectfully traversed.   The term “processed liquid” is not provided specificity within the claim of claim 7 of the instant patent application.   Furthermore, it is respectfully submitted that the aforementioned features upon which applicant relies are not recited in the rejected claim(s) as no further detail regarding what is a “processed liquid” within Applicant’s claim 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Notwithstanding the foregoing, it should be additionally noted that the citation explicitly teaches: “alternatively, if a source of steam is available, steam may be injected into the hot water intake system to heat the water, as disclosed in U.S. Pat. No. 3,780,644 which is incorporated herein by reference….”
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761